—Appeal by the defendant from a judgment of the Supreme Court, Kings County (F. Rivera, J.), rendered September 23, 1998, convicting him of attempted grand larceny in the third degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly denied the defendant’s request for a missing witness charge based on the People’s failure to call one of the police officers who had been at the scene of the crime. The defendant failed to make a prima facie showing that the witness could be expected to have knowledge about a material issue in the case or that his testimony would be favorable to the People (see, People v Macana, 84 NY2d 173; People v Smith, 254 AD2d 312). O’Brien, J. P., S. Miller, McGinity and Smith, JJ., concur.